DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 12/10/2020.
Claims 7 and 16 have been canceled.
Claim 21 has been added.
Claims 1-6, 8-15, and 17-21 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendments with respect to the rejection(s) of claim(s) 1, 2, 4, 7, 8, 11, 13, and 20 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicants amendments with respect to the rejections of claims 1, and 20 under 35 USC 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicants amendments with respect to the rejection of claim 11 under 35 USC 101 have been fully considered, but not persuasive. 


At step 2A, prong one, the claim recites identifying approximate implant dimensions, performing a multivariable analysis for uniformly of bulk thickness, determining using the multivariable analysis the rotation from the origin orientation, and displaying the bulk thickness.

The limitation of identifying approximate implant dimensions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of performing multivariable analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concept. 



If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical concepts, then it falls within the “Mental processes and/or mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At Step 2A, Prong 2, The judicial exception is not integrated into a practical application. In particular, the claim recites visualization tool. 
The visualization tool is recited a high level of generality and and recited so generically that it represents no more than mere instruction to apply the judicial exception on a computer (See MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technical environment of a computer (see MPEP 2106.05(h)).

Similarly, the “displaying” limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).



The “displaying” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine and conventional (See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”).
Claims 12-15, and 17-19:
The claims recite identifying predetermined structural requirement (an observation, mental processing), selecting the origin orientation for the structure (paper and pencil, mental process), determining the specific lucency characteristic (mathematical concept), performing the multivariable analysis (mathematical concept), selecting a focal length (mathematical concept), rotating the structure (paper and pencil, mental process) do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, the claim recites a method for designing a porous structure having an increased lucency, the method comprising, and therefore is a method, which is a statutory category of invention.

At step 2A, prong one, the claim recites identifying approximate implant dimensions, performing a multivariable analysis for uniformly of bulk thickness, determining using the multivariable analysis the rotation from the origin orientation, and displaying the bulk thickness.

The limitation of identifying approximate implant dimensions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of performing multivariable analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concept. 

The limitation of determining, using the multivariable analysis, the rotation, as drafted, is a process that, under the broadest reasonable interpretation, covers a performance of mathematical concept.

If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical concepts, then it falls within the “Mental processes and/or mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At Step 2A, Prong 2, The judicial exception is not integrated into a practical application. In particular, the claim recites visualization tool. 
The visualization tool is recited a high level of generality and and recited so generically that it represents no more than mere instruction to apply the judicial exception on a computer (See MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technical environment of a computer (see MPEP 2106.05(h)).



At Step 2B, The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element visualization tool amount to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using generic computer component cannot provide an inventive concept.

The “displaying” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine and conventional (See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”).

Claims 12-15, and 17-19:
The claims recite identifying predetermined structural requirement (an observation, mental processing), selecting the origin orientation for the structure (paper and pencil, mental process), determining the specific lucency characteristic (mathematical concept), performing the multivariable analysis 
Allowable Subject Matter
Claims 1-6, 8-15, and 17-21 are allowed in view of prior art.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not meet the conditions as suggested in MPEP section 2132, namely:“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).”In particular, the prior art of record does not disclose the specific sequence of method steps inclusive of “wherein the analysis tool is configured to analyze at least one of a strut diameter, a cell height, a cell width, a cell depth, a device thickness, a device height, and a device length in order to determine at least one rotation angle of the bulk volume; propagating the bulk volume at [[some]] an orientation determined at least in part by the at least one rotation angle of the bulk volume; calculating a uniformity of bulk thickness across the structure [[in]] along a desired direction for viewing, wherein the desired direction corresponds to a direction along which the increased lucency property is desired; iterating across rotations of the bulk volume to identify a desired maximum uniformity of bulk thickness; capturing the at least one rotation angle of the bulk volume at which the desired maximum uniformity of bulk thickness occurs; generating a ”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        02/26/2021